Citation Nr: 0014333	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for generalized 
arthritis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for deviated nasal 
septum.

4.  Entitlement to an increased rating for traumatic 
arthritis of the lumbar spine, currently evaluated as 30 
percent disabling.  

5.  Entitlement to an increased rating for traumatic 
arthritis of the cervical spine, currently evaluated as 20 
percent disabling.  

6.  Entitlement to an increased rating for a scar of the 
right shoulder with retained foreign bodies, currently 
evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for a scar of the 
right neck with retained foreign bodies, currently evaluated 
as 10 percent disabling.  

8.  Entitlement to an increased (compensable) rating for 
hearing loss.

9.  Entitlement to an increased (compensable) rating for a 
scar of the right elbow.

10.  Entitlement to an increased (compensable) rating for 
left varicocele. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran retired from active duty in November 1969 after 
completing more than 27 years of active military service.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  The RO in 
August 1994 denied service connection for generalized 
osteoarthritis, specifically for the knees, hips, wrists, 
hands, elbows and shoulders and for postoperative nasal 
septum. 

The Board in August 1997 remanded the issues of entitlement 
to service connection for generalized arthritis, impairment 
of the nose, and hypertension.  The Board also remanded the 
issues of entitlement to increased ratings for arthritis of 
the lumbar spine and the cervical spine, scars of the right 
shoulder, the right neck and the right elbow, hearing loss 
and left varicocele.

The RO in April 1998 granted a 30 percent rating for 
arthritis of the lumbar spine and a 20 percent rating for 
arthritis of the cervical spine and characterized the 
arthritis as traumatic.  The Board had referred to the 
disabilities as osteoarthritis, although earlier rating 
decisions listed traumatic arthritis for the cervical and 
lumbar 


spine when the spine segments were first separately rated.  
The issues have been characterized to reflect consistency 
with the earlier rating determinations. 

The issues of an increased rating for traumatic arthritis of 
the lumbar spine, traumatic arthritis of the cervical spine, 
the initial rating for traumatic arthritis of the right 
shoulder, scar of the right elbow and a left varicocele are 
discussed further in the remand portion of this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
generalized arthritis is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for 
hypertension is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

3.  The claim of entitlement to service connection for 
deviated nasal septum is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

4.  Scar of the right shoulder with retained foreign bodies 
is not shown to be objectively tender and painful or 
repeatedly ulcerated; the scar is well healed.   

5.  Scar of the right neck with retained foreign bodies is 
nontender, nonadherent not tender and painful or malnourished 
with repeated ulceration or more than moderate, disfiguring.  


6.  The bilateral hearing loss is manifested by Level I 
hearing (pure tone average 43 decibels and discrimination 92 
percent) in the right ear and Level IV (pure tone average 55 
decibels and discrimination 80 percent) in the left ear.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
generalized arthritis is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim of entitlement to service connection for 
deviated nasal septum is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The criteria for an increased rating for a scar of the 
right shoulder with retained foreign bodies, currently 
evaluated as 10 percent disabling have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7 and 4.118, Diagnostic Codes 7803, 
7804 (1999).

5.  The criteria for an increased rating for a scar of the 
right neck with retained foreign bodies, currently evaluated 
as 10 percent disabling have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7 and 4.118, Diagnostic Codes 7800, 7803 and 7804 (1999).

6.  The criteria for an increased (compensable) rating for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991) ;  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.85-4.87, 
Diagnostic Code 6100 (1999); in effect prior to June 10, 1999 
and as amended.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for generalized arthritis, 
hypertension
and deviated nasal septum.

Background

The veteran's service medical records show pertinently normal 
medical examinations in 1941 and 1942 and in June 1945.  The 
separation medical examination in October 1946 was 
unremarkable for nose impairment or hypertension but 
arthritis, both knees "IMS" was mentioned.   The physical 
examination and medical history in June 1949 were pertinently 
unremarkable regarding the joints, nose and hypertension.  An 
examination in January 1950 was also unremarkable for 
pertinent complaints or findings.  Complaints of sinusitis in 
1951 and 1952 were without a structural defect of the nose 
being noted.  He reported a soft tissue injury of upper left 
thigh in 1951.  The record shows pertinently normal medical 
examinations in December 1952 and January 1953.  There is an 
early 1953 reference to stuffed up nose and rhinitis.  In May 
1955 an irritation of knee joint without specifying which 
knee and occasional stuffy nose were reported.  In July 1955 
there is a report of soft tissue damage to right knee with 
swelling over the medial aspect and patella.  

Service medical record show in 1960 report a right foot 
injury with fracture of the fifth digit and a left foot 
injury in 1961 after bleacher fell on it.  Medical 
examination in 1962 notable for aching and swelling of knees 
with no medical attention or inflammation, swelling, laxity 
or known injury.  Medical examination in 1964 noted a 30 
percent obstruction left septum deviation.  There was a 
history of intermittent aching of the knees but none in 
recent years.  Questionable fracture of right third finger is 
reported in mid 1965.  In late 1965 there is a reference to 
obstruction of the left side of nose since 1961 with no 
injury but with obstructing septum superiorily on both sides. 

An evaluation early in 1966 of proximal fibular fracture 
shows a July 1966 reference to well healed right knee.  Other 
record entries in early 1966 mention five year history of 
difficulty breathing through the left nose and examination 
showing slight deviation.  A consultant reported no known 
operation was successful in helping this.  

Medical examination in June 1966 showed a negative clinical 
evaluation of the nose and joints.  Medical examination in 
1968 was unremarkable except for nasal septum deviation 30 
degrees to the left and inadequate airway.  Right sacroiliac 
pain complaints in late 1968 with no point tenderness of the 
hip and negative x-ray.  The impression was injury to the 
right hip.   

The separation examination in June 1969 mentioned airway 
partially obstructed on the left due to septal deviation.  
There was no reference to hypertension or generally the 
joints by examination or medical history.  An October 1969 
report of chronic nasal obstruction mentioned a twisted 
septum.   

VA medical examination in March 1970 was pertinently 
unremarkable by history or current evaluation for 
hypertension, the nose or the joints generally.  The report 
of VA hospitalization in 1976 noted the veteran was in 
excellent health.  VA outpatient reports note rule out 
hypertension in mid 1985.  

The record of medical treatment through military sources 
shows in 1984 right knee pain complaints of several years and 
an assessment of arthritis.  Reference to left wrist mentions 
cyst removal 1990 and follow up in 1991.

VA hospitalization in 1986 reports hip pain on the right and 
hypertension.  X-ray shows normal left hip.  Diagnoses 
included hip strain.  Late in 1986 there is a reference to 
degenerative joint disease of the left hip and hypertension.  
In mid 1987 there is a report of inflammation of the fingers 
for three years.  Questioned knee and hip degenerative joint 
disease is noted in early 1988.  Other records mention 
arthralgia of the hands and both shoulders with assessments 
of mild degenerative joint disease of the hands.  The records 
show chronic left hip pain history in early 1990 and left hip 
arthralgia in early 1991.  Nasal valve collapse in May 1992 
noted prior septal repair but not dated and significant 
history for hypertension.  Outpatient records show in May 
1992 a hospitalization for septorhinoplasty.

In late 1993 there is a reference to degenerative joint 
disease and a complaint of hand, wrist, shoulder and lower 
back pain.  A rheumatology clinic record in late 1993 reports 
a long history of knee, hip and shoulder pain and x-ray in 
1989 showing degenerative joint disease of the knees.  The 
impression was degenerative joint disease at multiple sites.  
Other contemporaneous records mention chondromalacia patella 
and bicipital tendinitis, decreased right hand grip in 1993, 
hypertension of several years intermittently treated and 
rhinoplasty.  Radiology of the shoulders in 1994 compared 
with 1986 study notes increased osteoarthritis.  
Early 1996 revision of septorhinoplasty report notes 1992 
surgery and the first nasal procedure 15 years earlier.  
Probable degenerative joint disease left hip was the 
assessment for pain complaints in mid 1994.  Revision surgery 
is again mentioned at VA in mid 1996 and early 1997.

VA examination in 1998 found essential hypertension with no 
evidence of it being present during military service.  The 
examiner noted that hypertension was likely to occur equally 
in people who had never been in service and that no data 
suggested military service as a risk factor.

VA examination of the joints in 1998 showed that the veteran 
claims folder and hospital file were reviewed.  The examiner 
noted knee and hip complaints with essentially negative x-
rays of the hips and minimal degenerative changes of the 
knees.  The examiner noted the reference to arthritis of the 
knee in 1946 without reason mentioned for it at the time.  
The veteran reported left hip discomfort since a strain in 
service and occasional pop and catch with no active treatment 
except for some antiinflammatory agents.  It was noted he 
had, in essence, no compromise in walking on account of the 
hip.  The examiner reported no specific abnormality about the 
hip and the catching sensation could not be produced.  X-ray 
showed minimal early degenerative changes on the left side 
but no study for the right side was reported.  The examiner 
considered this normal degenerative disease of hip for the 
veteran's age.  The examiner doubted any more degenerative 
disease of knees than would be consistent with age. 


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304.

Service connection may be granted for hypertension or 
arthritis although not otherwise established as incurred in 
service if manifested to a compensable degree within 1 year 
from the date of separation from service provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309.

No presumptions may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 
percent within the applicable period. This will not be 
interpreted as requiring that the disease be diagnosed in the 
presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the prescribed period may 
have no particular 
significance when first observed, but in the light of 
subsequent developments it may gain considerable 
significance. Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree. 38 C.F.R. 
§ 3.307(c).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

For hypertensive vascular disease (hypertension and isolated 
systolic hypertension) a 10 percent rating is provided for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control. Note (1): Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days. For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, effective January 12, 1998.  

For hypertensive vascular disease (essential arterial 
hypertension) a 10 percent rating is provided for diastolic 
pressure predominantly 100 or more.  Note 2: When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 in effect prior to 
January 12, 1998.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Where 
the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health care professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, lay assertions cannot constitute cognizable 
evidence in most instances, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claims not well grounded.  His claims 
require the application of the general rule requiring 
competent medical nexus evidence to well ground the claim.  
See for example Savage v. Gober, 10 Vet. App. 488 (1997) for 
a discussion of an exception to the general rule of Caluza, 
recently clarified in Voerth v. West, 13 Vet. App. 117 
(1999).  Further, the Board observes that the reference to 
arthritis of the knees in 1946 could legitimately be 
questioned since thereafter there was no reference to the 
disease in an extensive record of subsequent medical 
treatment in service that included several comprehensive 
examinations.  There was no x-ray evidence of the disease.  
The record after service is also noteworthy for an absence of 
continuity of symptomatology.  More recently the VA examiner 
did not offer a link between current arthritis of the knees 
and military service after noting the reference to arthritis 
in 1946.  See McManaway v. West, 13 Vet. App. 60, 67 (1999).

The duty to assist arises upon the appellant establishing a 
well grounded claim.  The Board cannot overlook that the VA 
examiner in 1998 did not offer an opinion of service 
connection for hypertension or arthritis of joints other than 
the spine and shoulder on a direct or on a presumptive basis.  
Competent evidence linking either disorder to service 
directly is not shown in the record elsewhere and such 
evidence has not been brought to the Board's attention as 
being outstanding but as yet not obtained.  The Board finds 
that the record overall is adequate for an informed 
determination.  The Board may have given the impression the 
claims were well grounded when it remanded the case in 1997, 
but the essential nexus evidence was not of record.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board observes regarding hypertension that neither the 
previous nor current version of the regulation that define 
hypertension or a compensable hypertension disability is 
favorable to the claim without competent evidence linking 
hypertension to service on a direct or presumptive basis.  
The recent VA opinion was not helpful to find the onset of 
hypertension during the first postservice year or during 
service as it does not offer a basis for direct or 
presumptive service connection.  The same rationale is 
applicable to the claim for generalized arthritis.  The 
record shows that the RO modified the rating for the 
veteran's service-connected arthritis of the spine to clarify 
the traumatic nature of the disability.  This is permissible.  
VAOPGCPREC 13-92.  The Board is bound by precedent opinions 
of the VA General Counsel.  38 U.S.C.A. § 7104.  

Regarding deviated nasal septum, the record does not show 
trauma to the nose in service and the veteran has provided no 
history of inservice trauma.  Nor has service-connected been 
established for a disability from disease or injury that 
could arguably account for the deviated nasal septum.  
Service connection may be established for disability that is 
the result of disease or injury incurred in or aggravated by 
service.  The Board notes that the VA rating schedule 
continues to provide ratings only for traumatic deviation of 
the nasal septum.  38 C.F.R. § 4.96, Diagnostic Code 6502 in 
effect prior to and as amended in October 1996.  Thus there 
is no evidence to link the deviated nasal septum to service 
as a result of trauma in service.  See also ratings for 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
require x-ray evidence of the disease and for tinnitus as a 
result of acoustic trauma, head injury or concussion prior to 
amendment in June 1999.

As the Board finds the claims to be not well grounded, there 
is no burden upon the Board to require another opinion, or 
request further elaboration or explanation regarding a nexus 
between the veteran's service and claimed disabilities.  
Brewer v. West, 11 Vet. App. 228 (1998).  The Board must 
point out that it was the holding in Morton v. West, 12 Vet. 
App. 477 (1999) that absent the submission and establishment 
of a well-grounded claim, the VA Secretary cannot undertake 
to assist a veteran in developing facts pertinent to his or 
her claim and that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  In any event, the VA 
examiner did not link any joints with arthritis to service 
other than the traumatic arthritis of the spine and the right 
upper extremity which are service-connected and the veteran 
has not alerted VA to existing evidence supporting service 
connection.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim.  
The veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The veteran is not prejudiced by the 
Board's decision denying the claims as not well grounded.  A 
review on the merits would afford the claims more 
consideration than warranted under the circumstances.  


   II.  Increased ratings for scars of the 
right 
  shoulder and the right neck and hearing 
loss.

Background

The record shows that the RO in 1970 granted service 
connection and a 10 percent ratings under Diagnostic Code 
7804 criteria for scars of the right shoulder with retained 
foreign bodies, and healed and slightly tender right neck 
scars with retained foreign bodies.  Bilateral defective 
hearing was rated noncompensable under Diagnostic Code 6297 
criteria.

Examination was completed at the Board's request.  A VA 
examiner in 1998 found a small puckered neck scar less than a 
centimeter in diameter that was not tender or adherent to any 
deeper structures.  There was a reference to a debrided wound 
of the right shoulder with retained foreign bodies.  A recent 
surgical scar was well healed, fine and nonadherent.  There 
were other very fine scars on the outer aspect that were not 
easy to discern from the wound in service that were nontender 
and not believed to be causing any difficulty.

VA audiology in 1998 found pure tone average of 43 decibels 
in the right ear and 55 decibels in the left ear (hearing 
thresholds at the relevant frequencies 5/25/65/75 and 
15/45/65/95, respectively).  Discrimination was 92 percent in 
the right ear and 80 percent in the left ear.  The overall 
pattern was one of high frequency sensorineural hearing loss 
worse on the left.  Further examination did not identify any 
active ear disease at the time and reported a diagnosis of 
bilateral sensorineural hearing loss and left ear Eustachian 
tube dysfunction.  



Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

A claim for increased disability compensation is generally 
well grounded when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test. The horizontal lines in table VI 
represent nine categories of percent of discrimination based 
on the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  

The numeric designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss; thus with percent of discrimination of 
70 and average puretone decibel loss of 64, the numeric 
designation is V for one ear.  The same procedure will be 
followed for the other ear.  (b) The percentage evaluation 
will be found from Table VII by intersecting the horizontal 
row appropriate for the numeric designation for the ear 
having the better hearing and the vertical column appropriate 
to the numeric designation for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation of "V" and the poorer ear has a numeric 
designation of "VII," the percentage evaluation is 30 percent 
and the diagnostic code is 6103.  (c) Table VIa provides 
numeric designations based solely on puretone averages and is 
for application only when the Chief of the Audiology Clinic 
certifies that language difficulties or inconsistent speech 
audiometry scores make the use of both puretone average and 
speech discrimination inappropriate.  38 C.F.R. § 4.85.

The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids. 
Examination to determine this improvement is therefore 
unnecessary.  38 C.F.R. § 4.86.

By impairment of auditory acuity is meant the organic hearing 
loss for speech. For bilateral hearing loss, where the 
average pure tone decibel loss and speech recognition 
establishes a numeric designation of level I hearing in one 
ear and the average pure tone decibel loss in the other ear 
is 98 greater and percent of discrimination 52 to 58, or the 
average pure tone decibel loss is from 74 to 97 and percent 
of discrimination 44 to 50, or where the average pure tone 
decibel loss is 58 to 81 or greater and percent of 
discrimination 36 to 42 or where the average pure tone 
decibel loss is 0 to 41 and the percent of discrimination is 
0 to 34, a 0 percent rating is provided.  38 C.F.R. § 4.87, 
Diagnostic Code 6100.

A 10 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level I hearing in one ear and the average 
pure tone decibel loss in the other ear is 98 greater and 
percent of discrimination 44 to 50, or the average pure tone 
decibel loss is at least 82 and percent of discrimination 36 
to 42, or where the average pure tone decibel loss is 42 to 
49 and the percent of discrimination is 0 to 34.  38 C.F.R. 
§ 4.87, Diagnostic Code 6101.

Evaluation of hearing impairment: (a) An examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry 
test. Examinations will be conducted without the use of 
hearing aids. (b) Table VI, ``Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination,'' is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone threshold average intersect. (c) Table VIa, 
``Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average,'' is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based only on the puretone threshold average. Table VIa will 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 4.86. 
(d) ``Puretone threshold average,'' as used in Tables VI and 
VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. This average is used in 
all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa. (e) Table VII, ``Percentage Evaluations for 
Hearing Impairment,'' is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear. The horizontal rows represent 
the ear having the better hearing and the vertical columns 
the ear having the poorer hearing. The percentage evaluation 
is located at the point where the row and column intersect.
(f) If impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of Sec. 3.383 of this chapter. (g) When 
evaluating any claim for impaired hearing, refer to Sec. 
3.350 of this chapter to determine whether the veteran may be 
entitled to special monthly compensation due either to 
deafness, or to deafness in combination with other specified 
disabilities.  38 C.F.R. §  4.85 as amended 64 Fed. Reg. 
25206, May 11, 1999. 

Exceptional patterns of hearing impairment: (a) When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately. (b) When the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.  38 C.F.R. §  
4.86 as amended 64 Fed. Reg. 25209, May 11, 1999.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Disfiguring scars of the head, face or neck where there is 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement shall 
be rated as 50 percent disabling.  Where severe, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles, a 30 percent rating may be assigned.  A 10 
percent rating is provided for a moderate, disfiguring scar.  
Where such scars are slight, a 0 percent rating is provided.

When in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent. 
The most repugnant, disfiguring conditions, including scars 
and diseases of the skin, may be submitted for Central Office 
rating, with several unretouched photographs.  Diagnostic 
Code 7800.

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Codes 7803 and 7804.  Note: The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement.  
Other scars shall be rated on limitation of function of part 
affected.  Code 7805.


Analysis

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 269 
(1992).  The veteran's assertions concerning the severity of 
his service-connected residuals of injuries are sufficient to 
conclude that his claims for increased evaluations for his 
neck injuries are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that as a result of the Board 
remand for further development, the relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Since the Board remand the holding in 
Stegall requires that the Board ensure compliance with the 
terms of a remand unless such failure to comply is shown to 
have not prejudiced the appellant.  The Board sought to have 
a record that would support an informed determination and 
asked the RO to request additional medical evidence from the 
veteran and obtained VA examinations.  The RO was 
conscientious in developing the record and the Board is 
satisfied that all relevant facts have been developed to the 
extent possible and that no further duty to assist exists 
with respect to the claims.  The veteran has been provided VA 
examinations in connection with the claims, most recently in 
1998, and they are probative of the level of impairment from 
scar residuals and hearing loss. 

The medical examination records include sufficient detail 
regarding the disabilities to apply current rating criteria 
and are considered the best evidence for an informed 
determination of the veteran's current impairment from these 
disabilities.  Further, there has not been reported any other 
comprehensive evaluation or treatment more recently.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The examination 
reports did contain objective findings supporting the 
assessments.  The information appeared to provide essential 
objective examination findings rather than merely 
paraphrasing rating criteria.  

The Board finds the selected rating scheme appropriate for 
the veteran's scar disability in view of the symptomatology 
and the disorder for which service connection is in effect.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (1999).  Therefore consideration of the 
appropriate rating relies essentially on the evaluation of 
symptomatic scars or disfigurement as essential rating 
elements.  

As for the residual neck scars, the recent medical 
examinations include sufficient detail regarding the 
disability to apply current rating criteria and are 
considered the best evidence for an informed determination of 
the veteran's current impairment from the disability. 

The rating assesses the presence of symptoms as reflected in 
the applicable alternative ratings for scars as primary 
rating criteria for the ratings from 0 to 50 percent.  The 
examiner in 1998 carefully described the wound residual neck 
scar.

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that an increased 
evaluation is not warranted.  The scar residuals, overall, 
appear to reflect no more disability than the corresponding 
percentage evaluation under Code 7800 of 10 percent would 
contemplate.  The rating scheme applied does not require a 
mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in a 
10 percent evaluation for disfiguring scar residuals with 
retained foreign bodies.  The Board observes the neck scaring 
is not described as disfiguring but the next higher 
evaluation contemplates severe scar residuals including 
marked and unsightly deformity.  The examiner did not find 
such residuals.  

Therefore, the Board finds that the evidence of probative 
value in view of the detailed description of pertinent 
evaluative criteria, viewed objectively, preponderates 
against the claim for increase beyond 10 percent.  It 
supports a conclusion that the veteran's disorder from the 
standpoint of neck scarring is no more than a 10 percent 
rating would contemplate in view of minimal objective 
findings on the recent comprehensive examination.  

The RO did appear to rely upon the criteria for superficial 
scars for both the neck and the right shoulder, but the 
record clearly supports no more greater rating under 
Diagnostic Code 7800 or 7803-7804.  As for the right 
shoulder, there was nothing in the examination report to 
support more than a 10 percent rating.  In essence this is a 
protected rating and there was no reference to any of the 
essential elements for a compensable rating under Diagnostic 
Codes 7803 or 7804.  38 C.F.R. § 4.7.  The superficial scar 
residuals do not include pain and tenderness objectively 
demonstrated, nor are they poorly nourished with repeated 
ulceration to apply the alternative 10 percent criteria for 
such scars, which is the maximum rating for superficial scars 
other than those rated under Diagnostic Code 7800.

Changes to the regulations for evaluating hearing loss were 
effective in June 1999.  The Board has reviewed and compared 
them with the previous criteria and the recently changed 
regulations are found to offer no substantive benefit.  The 
Board recognizes that the recently revised rating criteria 
were not effect when the RO reviewed the claim.  However, the 
substantive changes do not affect the veteran's evaluation.  
The specific changed criteria in 38 C.F.R. § 4.86 have a 
limited application and the veteran's audiology results do 
not meet the threshold.

Therefore, viewed together, the newly published criteria 
offer no substantive revision and are seen as no more or less 
favorable to the appellant than the rating provisions 
previously in effect.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In 
any event a substantive change to a regulation could not be 
applied earlier than its effective date.  DeSousa v. Gober, 
10 Vet. App. 461 (1997); McCay v. Brown, 9 Vet. App. 183, 187 
(1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also 
Winters v. West, 12 Vet. App. 203, 207-08 (1999).  

There has been a comprehensive examination in 1998 that 
included use of pure tone and speech recognition tests.  No 
indication is given that the use of the criteria selected was 
inappropriate for an accurate assessment of the veteran's 
bilateral hearing loss disability.

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.  The veteran's hearing loss is rated in 
accordance with the provisions found at 38 C.F.R. §§ 4.85 to 
4.87, Diagnostic Codes 6100 to 6110.  

Current VA rating criteria for the evaluation of hearing loss 
provide ratings from noncompensable to 100 percent based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1,000, 2000, 3,000 and 4,000 
Hertz.  The evaluation of hearing impairment applies a rather 
structured formula, which is essentially a mechanical 
application of the VA Schedule for Rating Disabilities to 
numeric designations, after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

The 1998 VA audiology examination disclosed an average loss 
of 43 decibels with speech recognition of 92 percent in the 
right ear and 55 decibels and 80 percent for the respective 
elements in the left ear.  The combination of these results 
corresponds to a level I numeric designation for the right 
ear and a level IV designation for the left ear, producing a 
percentage evaluation of 0 percent under Code 6100.  There is 
no question presented as to which of two or more evaluations 
would more properly classify the severity of the claimant's 
bilateral hearing loss as there has not been a comprehensive 
audiology examination in many years.  38 C.F.R. § 4.7.

While there is no dispute in this case that the veteran does 
have an appreciable hearing loss that is more pronounced in 
the left ear, the overall severity of such hearing impairment 
falls short of meeting the criteria for a higher rating.  The 
Board has no discretion in this regard and must predicate its 
determination on the basis of the latest VA certified 
audiology evaluation on record since it the most recent 
comprehensive assessment.  To warrant an increased evaluation 
requires application of pertinent governing criteria, which 
in this instance consists solely of the recent VA audiometry 
data.  

Thus, the Board is left with the belief that the current 
audiology data are the best evidence of level of hearing 
impairment relevant to this appeal.  It is the judgment of 
the Board that the record fails to support an evaluation for 
bilateral hearing loss in excess of the 0 percent currently 
in effect.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
increased evaluations for the neck scars, a scar of the right 
shoulder or hearing loss.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's 
well-documented medical history showing limited treatment for 
the wound residuals to MG XXII and neck scarring.   

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  It does appear from the 
rating decisions that the RO has not considered 
extraschedular rating criteria.

The Board does not find any argument that the veteran's 
disability picture form the disabilities considered herein is 
so unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
The current schedular criteria for the periods of time in 
question adequately compensate the veteran for the current 
nature and extent of severity of the residual scarring of the 
neck and right shoulder and hearing loss.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.


ORDER

Entitlement to service connection for generalized arthritis 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for deviated nasal septum 
is denied.

An increased rating for a scar of the right shoulder with 
retained foreign bodies is denied.  

An increased rating for a scar of the right neck with 
retained foreign bodies is denied.  

An increased (compensable) rating for hearing loss is denied.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The RO in April 1998 granted service connection for traumatic 
arthritis of the right shoulder secondary to shell fragment 
wound and assigned an initial rating of 20 percent.  The RO 
in April 1998 provided notice of this determination.  The 
veteran or his representative did not file a notice of 
disagreement with the initial rating determination at that 
time.  Pursuant to the decision in Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997), which distinguished Hamilton v. 
Brown, 39 F.3d 1574 (Fed. Cir. 1994), the veteran is required 
to file a notice of disagreement with the initial rating 
determination.  It appears that the notice letter did not 
include this information.  The representative in January 2000 
wrote that the veteran continued to disagree with the 
percentage evaluations for the "abovestated disabilities."  
The representative's list of disabilities included traumatic 
arthritis of the right shoulder.  The initial rating 
determination requires further examination as will be 
discussed below. 

Claims for increase are in general well grounded and the duty 
to assist has been held to require contemporaneous 
examination.  Since the claim is remanded for other 
examination, the record should include an evaluation of right 
elbow scar and left varicocele.  The recent VA examination 
did not address either and the outpatient records are 
inadequate for rating. 

The issues of an increased rating for traumatic arthritis of 
the lumbar spine, traumatic arthritis of the cervical spine, 
the initial rating for traumatic arthritis of the right 
shoulder require an examination that complied with current 
adjudication guidelines.  Also the RO should clarify the 
rating for the lumbar spine since 30 percent does not 
correspond to any of the available ratings under 5010-5292 
which is the basis for the current rating.  Service 
connection was based on direct incurrence not aggravation.  

The most recent examination in 1998 did not appear to provide 
an orthopedic evaluation that would comply with the 
adjudication principles for increased rating claims such as 
the veteran's that require examinations to adequately portray 
the extent of functional loss due to pain on use or due to 
flare ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) 
(emphasis added).  

Thereafter, in Johnson v. Brown, 9 Vet. App. 7, 10 (1996), 
the Court in commenting on DeLuca restated its holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), that 
functional loss due to pain will be rated at the same level 
as the functional loss where motion is impeded.  The Board 
does not find that the recent VA examination adequately 
evaluated the arthritis of the cervical and lumbar spine and 
the right shoulder in light of DeLuca.

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may have 
additional records referable to his 
traumatic arthritis of the spine and 
right shoulder, varicocele and a scar of 
the right elbow.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records. 

3.  The RO should arrange for a VA orthopedic 
examination of the veteran by an orthopedic 
surgeon or other appropriate specialist to 
determine the current nature and extent of 
severity of his traumatic arthritis of the 
cervical and lumbar spine and the right 
shoulder.  Any further indicated special 
studies should be conducted.  

The claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be so annotated in 
this regard.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
that pertain to the presence or absence, and, 
if present, the extent, of each of the 
factors provided in the pertinent rating 
criteria for the current and, at a minimum, 
the next higher rating, which should be 
provided to the examiner, who should comment 
on the extent of the functional limitations 
caused by the spine and right shoulder 
disabilities.  

The examiner should identify all symptoms or 
manifestations of the disability considered 
and identify the specific functions affected 
by the orthopedic impairment associated with 
the disabilities.  Any impairment of function 
not so related should be identified, as well 
as the normal range of motion for the joints 
examined with an explanation of the 
impairment of function from any deviation 
from the norm observed in the record.  It is 
requested that the examiner provide explicit 
responses to the following questions:

(a) Does the information available regarding 
the right shoulder, the cervical spine or the 
lumbar spine show that weakened movement, 
excess fatigability, or incoordination is 
caused, and if so, can the examiner comment 
on the severity of these manifestations and 
on the ability of the veteran to perform 
average employment in a civil occupation?  If 
the severity of these manifestations cannot 
be quantified or determined from the 
information available, the examiner should so 
indicate.

(b) With respect to any complaints of 
pain, the examiner is requested to 
specifically comment on whether such pain 
would be consistent with the level of 
symptoms as evaluated, and the presence 
and degree of, or absence of, muscle 
atrophy attributable to a disability; the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  

In addition, the examiner should offer an 
opinion as to whether there is evidence 
of adequate pathology present to support 
the level of each of the veteran's 
subjective complaints.  The examiner 
should offer an opinion as to the degree 
of any increased functional impairment 
that could be expected on increased use 
of the cervical spine, the lumbar spine 
or right shoulder expressed, if possible, 
in terms of additional degrees of loss of 
motion, weakness, or other functional 
impairment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

4.  The RO should also obtain 
examinations that are adequate to 
evaluate the veterans varicocele and 
right elbow scar under the applicable 
rating criteria for each disability.  
Physicians having the background or 
experience in evaluating the disabilities 
should perform the examinations.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and the required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claims for an 
increased evaluation for traumatic 
arthritis of the cervical spine and the 
lumbar spine and a higher initial rating 
for traumatic arthritis of the right 
shoulder.  The RO should also review the 
claims for increase for left varicocele 
and a right elbow scar.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 


